PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov








BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/915,722
Filing Date: 8 Mar 2018
Appellant(s): Welch, Charles, D.



__________________
Jay G. Durst
For Appellant


EXAMINER’S ANSWER








This is in response to the appeal brief filed 11/23/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/03/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” Note that there are no WITHDRAWN REJECTIONS nor NEW GROUNDS OF REJECTION, herein.
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1 - 20 are rejected under 35 U.S.C. 112(a), 35 USC 112(b), 35 USC 101, and 35 U.S.C. 103.  

(2) Response to Arguments
Appellant’s arguments filed November 23, 2021 have been fully considered but they are not persuasive.  

With regard to the limitations of claims 1 - 20, Appellant argues (Argument I, Appeal Brief page 18 - 19) that the claims were improperly rejected pursuant to 35 USC 112(a) as having failed to meet the written description requirement.
Examiner Response:
Applicant argues (Appeal Brief page 18 - 19) that the claim phrase rejected pursuant to 35 USC 112(a) (in all independent claims 1, 9, and 17), namely:
"determine an allocated portion of the adjudicated coupon payment value",
infer the term "allocated" from the below Specification language, which inference remains insufficient pursuant to 35 USC 112(a). See Appeal Brief, p. 18, last three lines.

Specifically, Appellant argues on Appeal that Applicant had possession of the invention. It cites for that argument the Specification at [56]. Paragraph [56] in full states:
[0056] The eCoupon information may be packaged and transmitted in a standard D.0 formatted message and be transmitted the information to one of a plurality of pharmacy claims switching systems 130. A D.0 message is an update version of the HIPAA standard for pharmacy claims transactions. It is an online, real-time request from the pharmacy to the health plan and a response from the health plan to the pharmacy. The purpose of the D.0 standard is to create a standardized message, which can be sent to switches to then be sent to the pharmacy benefit managers (PBMs) to then determine the insurance payment and patient payment amounts, based on contracts between companies contracting the PBMs to manage their claims and contracts in place between the PBM and the pharmacy. The standard messages sent for these claims, if it is a claim or a claim reversal is a B1 transaction. The B2 transaction is the response from the PBM, back thru the switches to the pharmacy management system 120, to inform the pharmacy of insurance payment amount and patient payment amount (copay). The eCoupon processing message includes transaction payment information including an adjudication order, co-payment information, etc. related to the financial aspect of the transaction based on the application of the eCoupon.

infer the term "allocated" from the Specification language, which inference remains insufficient pursuant to 35 USC 112(a). See Appeal Brief, p. 18, last three lines.
The above said, Appellant's 35 USC 112(a) argument is not persuasive.

With regard to the limitations of claims 1 - 20, Appellant argues, (Argument II Appeal Brief page 19) that the claims were improperly rejected pursuant to 35 USC 112(b) as being indefinite.
Examiner Response:
No Appellant argument, nor response therefore, is made on this point. 

With regard to the limitations of claims 1 - 20, Appellant argues (Argument III, Appeal Brief page 19 - 26) that the claims were improperly rejected pursuant to 35 USC 101 as directed to an abstract idea without significantly more.
Examiner Response:
Appellant argues that the claims are patent eligible under 35 USC 101 because they meet the analysis set forth by the Supreme Court and like the DDR holdings case address a particular problem created by an online environment. The examiner respectfully disagrees.  The claims are not eligible under 35 USC 101 because they do not meet the requirements of the test set forth by the Supreme Court. Step 1 is met because the claims are directed towards one of the four statutory categories. Part 2A of the test is trying to determine if the claims “include” or are directed towards an abstract idea of the types 

Examiner response to Appellant argument that the claims are not directed to an abstract idea (Appellant Brief at 23). 
Here, the claims are directed towards the abstract idea of a computer system that determines coupon availability in a product sale, and then pays the coupon value. The system:  receives transaction data, determines availability and value of a coupon, transmits data regarding coupon value, determines adjudicated value based on coupon data, determines an allocation(s) to entities involved, generates and transmits, and submits coupon related data, reconciles data and provides payment.  
The above activities embody a commercial interaction. A commercial interaction is a certain method of organizing human activity, which method is one of several groupings of abstract ideas. Additionally, the courts have recognized similarly directed claims of comparing new and stored data and using rules to identify options (SmartGene), creating a contractual relationship (buySAFE), using categories to organize, store and transmit information or data (Cyberphone), computing a price for the sale of a fixed income asset and generating a financial analysis output (Freddie Mac), and processing information through a clearinghouse (Dealertrack) to all be directed to abstract ideas.


Examiner response to Appellant argument that the claims do not amount to significantly more than the judicial exception (Appellant Brief at 25). 
Additionally, the claims when taken individually or in combination, do not amount to significantly more than the abstract idea itself.

The claims contain the additional limitations of a computer-implemented system, processor, dispensing system, non-transient memory, coupon dispensing system, first computer, second computer, (third computer, claim 17 as noted), and pharmacy management system. These additional limitations when considered both individually and in combination do not amount to significantly more because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.

The claims merely amount to the application or instructions to apply the abstract idea using a computer-implemented system, processor, dispensing system, non-transient memory, coupon dispensing system, first computer, second computer, (third computer, claim 17 as noted), and pharmacy management system and said claims are considered to amount to nothing more than requiring generic computing devices to merely carry out the abstract idea itself.   As such, the claims, when considered individually and in combination, are nothing more than the instruction to implement the 

The additional limitations are merely receiving, processing, and storing data; electronic recordkeeping; automating mental tasks; and/or receiving or transmitting data over a network all of which have been held by the courts to be well understood, routine, and conventional computer functions.  The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s).
The specifics about the abstract idea do not overcome the rejection.  Additionally, in reference to “apply it”, if the first steps are data gathering for the abstract idea and the remaining steps are the abstract idea itself, then performing the abstract idea on generic computing devices constitutes simply applying generic computer components to the abstract idea.

The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  

The Appellant's argument pursuant to 35 USC 101 is not convincing.

With regard to the limitations of claims 1 - 2, 4 - 5, 9 - 10, 12 - 13, and 17, Appellant argues (Argument IV, Appeal Brief page 26 - 32) that the claims were improperly rejected pursuant to 35 USC 103(a) as being unpatentable over James in view of Adams.
Examiner Response:
The crux Appellant's argument under 35 USC 103 on appeal gravitates to the long mooted point that examiner erred by equating "adjudicating" with "processing". However, continuing to maintain this long mooted and erred argument is essential to Appellant's erred arguments that neither James nor Adams  teach adjudicating a coupon value, and Appellant has long since been on Notice of this fact as below.  
Specifically as to the so called equating of "adjudicate" to "process", the examiner attempted to make abundantly clear in the prior office action by quoting the following:
Again for completeness' sake on the above interpretation point, we see that Applicant is also reading the specification (as well as dependent claim limitations regarding insurance, see e.g.,  claims 2, 10) into the claims, Remarks 10. Applicant there attempts to read specifics of Specification [066], regarding the term "adjudicate", into the claims. Specifically, Applicant argues that adjudicate relates to determining two different values as to said coupon. Whatever Applicant's point on this position is, it's clear once again that Applicant and examiner agree that to "adjudicate" means to determine something's value. That said, whatever other points Applicant wishes to make respecting the adjudication of these several 
See prior final office action of 5/3/2021, p. 6. paragraph 10.

and that examiner also quoted in the prior final office action of 5/3/2021 that:
Applicant however specifically argues that examiner should not have previously equated "adjudication", as that undefined term is set forth in the claims, to "processing" vis a vis claim interpretation pursuant to 35 USC 102 / 103.  Remarks 8 - 10. This argument is moot, as equating processing to adjudication was no longer maintained in the prior, nor in this, office action. Rather, examiner again sets forth the following interpretation: 
The claim term "adjudicate[d]" (used here, and in the below analyses relating to claims 5, 6, 7, 8, 13, 14, 15, 16, 18, 19, and 20 below) is undefined in the disclosure. Examiner is obliged to use Broadest Reasonable Interpretation to determine the meaning of claim terms, viewed in light of the Specification. "Adjudicating" an appropriate coupon value is synonymous with pronouncing or deciding  something. In this case, examiner and Applicant appear to agree that that "something" is a value of a coupon. This interpretation of the claim term "adjudicate" moreover is wholly consistent with the use of that term in the Specification of 03/08/2018, see Specification at [15], [16], [26], and [27]., and see The Oxford Dictionary and Thesaurus, American Edition, Oxford University Press, N.Y., N.Y., 10016, 1996, p. 21 (a copy of which is attached to the OC file as a .pdf), where to "adjudicate" is to determine or pronounce something.
See Final Office Action of 5/3/2021, p. 4 - 5.
That said, the combination of James and Adams do in fact, as specifically set forth in the last office action
determine an allocated portion of the adjudicated coupon payment value for each of the one or more payers, the undefined "allocated portion" of the value as above is interpreted under BRI as including adjudicating a coupon's value , ... ("determining the value of the coupon to be subtracted from the total cost of the product presented; 9) deducting the coupon value from the total cost; 10) transmitting a revised total cost of the product back to the point-of-sale terminal", [026])(of James) .
To reiterate, examiner equating the terms "adjudicate" to "process" has long been abandoned, and examiner did not take this position in the last several office actions. See Appeal Brief at p. 21 - 23 where this argument is nonetheless maintained. 
That said, Appellant's argument that the combination of James and Adams is not sufficient to reject claim(s) claims 1 - 2, 4 - 5, 9 - 10, 12 - 13, and 17, pursuant to 35 USC 103, is not persuasive. 

Additionally, Appellant's argues quite generally throughout (in Argument IV) that neither James nor Adams literally have the exact claim language of the instant claims. Congress has long since decided in enacting 35 USC 103 that a reasonable combination of references (employing the USPTO's Broadest Reasonable Interpretation (BRI) of claim terms) would constitute that the invention was obvious to a person skilled in the art.
That said, this argument is not convincing.

(in Argument IV), Appellant Brief at 31, James does in fact teach the same as previously provided to Appellant in the prior 35 USC 103 analysis. Namely:
... ("Upon authentication or validation, a transaction processor then processes the aggregated amount preferably utilizing stored-value technology. A reconciliation of finds occurs real-time or at regularly scheduled intervals to extract redeemed coupon values from corresponding coupon sponsor settlement reserve accounts. After finds settlement with the coupon sponsor, the transaction processor utilizes automated clearing house (ACH) technology to transfer funds equivalent to the redeemed coupon values to the merchant that redeemed the coupons.", [019]).
See p. 19 - 20 of Final Office Action dates 5/3/2021. 

The above "clearing house" argument is not convincing.

Lastly, Appellant argues (in Argument IV), that neither James nor Adams suggests two specific values for a coupon. It is quite unclear what Appellant is arguing here in view of the claims.  Examiner cannot guess what Appellant is arguing as to "two" specific values of a coupon, and the claims fail to made clear that there are "two" specific values of a coupon.  To the extent that said "two" values might be the face value of a coupon and the adjudicated value of a coupon, nowhere does the specification (let alone the claims) endeavor to point to any  concrete differences between the two, let alone how payments to one party or the other could affect the same. What Appellant might be referring to here is that claim 1 (9,17)  specifically cites a singular face value for a coupon, but it can withdraw/disperse that coupon's face value proportionally to/from any number of parties.
As set forth in the 35 USC 103 section of the last mentioned Final Office Action:
 ("The values of the coupons are automatically withdrawn from these accounts and electronically transmitted from the coupon sponsors' accounts to the redeeming merchant's account either in real-time or via a batch process.", [016]). 
See prior Final Office Action of 5/3/21, at p. 20.
Appellant's unclear argument on this point is not convincing.
 
With regard to the limitations of claims 8, 16, and 20, Appellant argues (Argument V, Appeal Brief page 32 - 33) that the claims were improperly rejected pursuant to 35 USC 103(a) as being unpatentable over James in view of Adams.
Examiner Response:
Here, Appellant's argument centers apparently upon a (an undefined "reconciliation system"), which reconciliation system operated by some "third party" computer system. Appellant Brief p. 32 -33. As noted previously in the last office action:
("After finds settlement with the coupon sponsor, the transaction processor utilizes automated clearing house (ACH) technology to transfer funds equivalent to the redeemed coupon values to the merchant that redeemed the coupons.",  [019] of James).
The "third party" reconciliation system could be the merchant or the ACH.
Appellant's argument on this point is therefore not persuasive.
 
With regard to the limitations of claims 3 and 11, Appellant argues (Argument VI, Appeal Brief page 33) that the claims were improperly rejected pursuant to 35 USC James in view of Adams and in further view of Weinstein.
Examiner Response:
Here, the only Appellant argument is that Weinstein fails to cure deficiencies of James and Adams. Appellant Brief at 33.
The Argument fails for the same reasons as Appellant's prior arguments respecting James and Adams. Namely, that the combination of James and Adams was sufficient to cause a 35 USC 103 rejection of the independent claims.
 Appellant's argument on this point is therefore not persuasive.

With regard to the limitations of claims 6 - 7, 14 - 15, and 18 - 19, Appellant argues (Argument VII, Appeal Brief page 33) that the claims were improperly rejected pursuant to 35 USC 103(a) as being unpatentable over James in view of Adams and in further view of Rothberg.
Examiner Response:
Once again, the only Appellant argument here is that Rothberg fails to cure deficiencies of James and Adams. Appellant Brief at 33.
This argument fails for the same reasons as the prior argument, namely, that the combination of James and Adams was sufficient to cause a 35 USC 103 rejection of the independent claims.
Appellant's argument on this point is therefore not persuasive.


(3) Conclusion

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Matthew Cobb/
Conferees:
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698  
                                                                                                                                                                                                      /ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.